JUDGE, J.
The contract sued on in this case was verbal, and was made on the twenty-first day of December, 1870, for a year’s service, to commence on the day following. The question in the case is, whether by its terms it was a contract not to be performed within a year from the making thereof, and therefore void under the statute of frauds.
Section 8 of our Code provides that the word year, when used therein, means a calendar year; and we hold that an agreement for the performance of a year’s service means a year to commence on the next day. This construction is in accordance with the ordinary rule for the computation of time which excludes fractions of a day; and it is in harmony, too, with section 14 of the Eevised Code, which provides that in computing the time within which any act is required to be done, there must be an exclusion of the first day and an inclusion of the last. Owen v. Slatter, 26 Ala. 547.
The court of common pleas of England, in a case almost identical with the present, and under a statute of frauds the same in substance as ours, decided that a contract made on one day for a year’s service to commence on the next was not within the statute of frauds. Cawthorne v. Cowdrey, 13 Com. Bench Rep. (N. S.) 406.
There was no error in the refusal of the circuit court to give the charges requested, and its judgment is affirmed.